Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 11, 2017

                                     No. 04-16-00519-CV

                                      Loren BREWER,
                                          Appellant

                                               v.

                 SCHLUMBERGER TECHNOLOGY CORPORATION,
             Schlumberger N.V. a/k/a Schlumberger Limited, and Jose Salazar Jr.,
                                         Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 14-09-53692-CV
                       Honorable Richard C. Terrell, Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION.

       We order that appellees Schlumberger Technology Corporation, Schlumberger N.V. a/k/a
Schlumberger Limited, and Jose Salazar Jr. recover their costs of appeal, if any, from appellant
Loren Brewer.

       It is so ORDERED on January 11, 2017.


                                                _____________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2017.

                                                _____________________________
                                                Keith E. Hottle, Clerk